EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arthur Reginelli on 28 April 2022.

The application has been amended as follows: 

Claim 14:
“The method of claim 2, wherein the pressurized water stream includes from 80 SCF/BBL 

Claim 21:
“The method of claim 17, wherein the water stream includes water, 300 ppm or less of oil, and dissolved carbon dioxide.”

Claim 23:
“The method of claim 17, wherein the pressurized water stream includes from 80 SCF/BBL 

Reasons for Allowance
Claims 2-10, 14 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed methods of separating hydrocarbons from an oil field production stream entailing maintaining carbon dioxide absorbed within the water stream by operating the process steps at a pressure above 150 psig and thereafter providing the water stream having the carbon dioxide absorbed therein to an injection well after pressurization is considered to define a patentable invention over the prior art.
It is known in the art to recycle carbon dioxide to an injection well after separation of the produced stream. The closest prior art references are discussed as follows:
Martin (US 2,875,833): discloses using carbonated water for the recovery of oil from oil wells. The process entails separation of a produced stream into a gas phase, water phase, and oil phase. Carbon dioxide is recovered from the gas phase and recycled. Water is also recycled for reinjection into the well (see Figs. 1, 2 & 6; col. 1, lines 41-49; col. 6, line 72 – col. 7, line 35). 
In other words, carbon dioxide and water are recovered separately in the Martin reference. The reference does not disclose or suggest separation of a water stream with absorbed carbon dioxide therein, which is thereafter injected into a well.
Barenbaum et al (WO 2012/118411): similar to Martin, Barenbaum discloses separation of a produced stream and recycle of extracted water and unreacted carbon dioxide for reinjection into a well. Carbon dioxide is recovered from the gaseous phase and recycled with the water phase (see Abstract; p. 10, lines 30-35). Thus, Barenbaum suffers from the same deficiencies as Martin.
Other references teaching similar schemes for recycle of carbon dioxide and water into an injection well include Marsh (WO 2010/076282); Bras et al (WO 2007/077137); Palmer et al (US 2012/0067568); and Raman (US 2011/0088897).
None of the prior art references cited above disclose or suggest the claimed embodiment entailing separating from a produced stream a water stream having carbon dioxide gas absorbed therein for recycle and injection into a well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee Robinson/Primary Examiner, Art Unit 1772